Citation Nr: 1759661	
Decision Date: 12/21/17    Archive Date: 12/28/17

DOCKET NO.  12-07 338	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for chronic obstructive pulmonary disease (COPD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. A. Abarr, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1961 to July 1965. This matter is before the Board of Veterans'Appeals (Board) from an October 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  This claim is now properly before the Indianapolis, Indiana RO.  

In February 2015, May 2016, and June 2017, the Board remanded this appeal for further development.  Unfortunately, the Board finds that there has not been substantial compliance with its directives.  Stegall v. West, 11 Vet. App. 268 (1998).  Hence, another remand is required before the case can be adjudicated on the merits.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he is entitled to service connection for COPD. The Board finds that the RO has not substantially complied with the directives of the prior June 2017 remand and, thus, a remand for curative action is required.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that RO compliance with remand directives is not optional or discretionary, and the Board errs as a matter of law when it fails to ensure compliance). 

The June 2017 remand ordered the RO to schedule the Veteran for a VA examination to determine the nature and etiology of his claimed COPD.  The RO scheduled a VA examination as directed, but the Veteran failed to report for this examination.  However, the June 2017 remand specifically provided, "In the event that the Veteran is unable to or fails to report for the scheduled VA examination, the claim file should nevertheless be forwarded to an appropriate examiner and the requested medical opinion should be prepared based on the information of record."  Because the RO did not forward the claim file for a medical opinion after the Veteran failed to appear for his scheduled examination, the case must be remanded.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Forward the claim file to an appropriate examiner to determine the nature and etiology of his COPD.  The examiner should specifically address the following questions:

(a)  Does the Veteran have a current diagnosis of COPD? In responding, the examiner should discuss the Veteran's private treatment records related to COPD, including November 2007 X-rays showing "mild pulmonary hyperinflation which may indicate an underlying element of COPD" with pleural and parenchymal scarring, a September 2008 evaluation that found early obstructive 
pulmonary impairment, and a March 2012 letter from Dr. Rhodes stating that he has treated the Veteran for COPD since April 2007.

(b)  If so, is it at least as likely as not (a 50 percent probability or greater) that the Veteran's COPD had its onset during service or was caused or otherwise related to any event in service?

(c)  Is it at least as likely as not that the Veteran's COPD was caused or aggravated beyond the normal course of the condition (i.e., a chronic worsening rather than a temporary flare-up) by his service-connected right spontaneous pneumothorax with residual pleurisy?

For any opinion given, the examiner must provide a complete rationale, based on examination findings, historical records, and medical principles, for all opinions expressed.  If the examiner determines that the opinion sought cannot be given without resorting to speculation, (to satisfy legal requirements) the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e., no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e., additional facts are required, or the examiner does not have the requisite knowledge or training).  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010) (in order to rely upon a statement that an opinion cannot be provided without resorting to mere speculation, it must be clear that the procurable and assembled data was fully considered and the basis for the opinion must be provided by the examiner or apparent upon a review of the record).


If upon completion of the above action the claim remains denied, the case should be returned to the Board after compliance with appellate procedures.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
E.I. VELEZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

